Citation Nr: 1230943	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1996.  The appellant also served from August 1996 to November 2002, from which he was dishonorably discharged.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January (Veteran's status) and May (coronary artery disease) 2006 administrative and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2010, the Board held that the Veteran's discharge from service pursuant to a General Court Martial was a bar to the payment of VA benefits.  The Board also denied entitlement to service connection for arteriosclerotic heart disease.  

The Appellant appealed only the Board's decision denying entitlement to service connection for arteriosclerotic heart disease to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties filed a Joint Motion for Remand (joint motion).  By Order dated February 28, 2012, the Court granted the joint motion and the Board's November 2010 decision with respect to the denial of entitlement to service connection for arteriosclerotic heart disease was vacated and remanded for action consistent with the terms of the joint motion.  


FINDINGS OF FACT

1.  The Appellant had qualifying active military service from July 1982 to August 1996.  

2.  In 1998, the Appellant was convicted by general court-martial of violating, inter alia, Article 80 (attempted rape) of the Uniform Code of Military Justice and discharged from active service pursuant to the sentence imposed by the court.

3.  An acute myocardial infarction and arteriosclerotic heart disease was shown to have manifested to a compensable degree within one year of the Appellant's discharge from qualifying active service in August 1996.  


CONCLUSION OF LAW

Arteriosclerotic heart disease is presumed to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); VAOPGCPREC 61-91 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).   The term "Veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.   38 U.S.C.A. § 101(2).   A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).
 
A discharge or release by reason of a sentence of a general court-martial is a bar to the payment of VA benefits.   38 C.F.R. § 3.12(c)(2).   A discharge under such conditions will not, however, constitute a bar to benefits if the individual was insane at the time of the offense or offenses caused the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).
 
VA regulations provide that an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arteriosclerosis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, in 1998, the appellant was convicted by a general court martial for violating, inter alia, Article 80 (attempted rape) of the Uniform Code of Military Justice.  He was sentenced to confinement for 11 years and given a dishonorable discharge.   The appellant was discharged in 2002.   In a January 2006 administrative decision, the RO determined that the appellant's dishonorable discharge was a statutory bar to him receiving VA benefits between August 7, 1996 and November 1, 2002, the period of enlistment in which the appellant was dishonorably discharged.   

In its November 2010 decision, the Board conceded that service treatment records dated during the Veteran's periods of dishonorable service show that the Appellant suffered a myocardial infarction in November 1996.  The Board concluded that the Veteran's arteriosclerotic heart disease was not shown during a qualifying periods of service.  

Pursuant to the February 2012 joint motion, however, the parties agreed that that Board erred by not applying the presumptive service connection provisions of 38 U.S.C. § 1112(a) and 38 C.F.R. § 3.309(a) to the Appellant's claim.  The joint motion indicates that VA General Counsel Precedent Opinion 61-91 is instructive as to the applicability of the presumptive service connection provisions here.  That opinion concludes that unless VA determines that an individual was guilty of an offense listed in 38 U.S.C. § 6104 (mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies), or the individual is convicted of an offense listed in 38 U.S.C. § 6105(b) (mutiny or sedition, aiding the enemy, or spying) . . ., a discharge under dishonorable conditions does not bar such individual from receiving VA benefits based on a prior period of service which terminated under honorable conditions.  VAOPGCPREC 61-91 (July 17, 1991).  The parties agreed that neither of those provisions, pertaining to treason and subversive activities, respectively, is relevant in this case.  The joint motion also noted that VA's Adjudication Procedures Manual, M21-1MR is also instructive here.  Specifically, M21-1MR III.v.1.B.11.dd, concerning the assignment of effective dates, directs that all presumptive periods are to be measured from the conditional discharge date.  

Given the foregoing, coupled with the Board's acknowledgement that the Veteran had a myocardial infarction in November 1996, and the January 2006 RO's determination that the Veteran's service from July 8, 1982 to August 6, 1996, meets the conditional discharge provisions of 38 C.F.R. § 3.313(a) and (c) and is qualifying for benefits, the parties agreed that the presumptive service connection provisions of 38 U.S.C. § 1112(a) and 38 C.F.R. § 3.309(a) were for application and that the Board erred by not applying them to the claim for service connection for arteriosclerotic heart disease.  Thus, the parties agreed that the issue should be remanded to the Board to apply the presumptive service connection provisions to the Appellant's claim and to conduct the necessary fact-finding regarding whether arteriosclerotic heart disease became manifest to a degree of 10 percent or more within one year from the date of the Appellant's conditional discharge.  

As noted, service treatment records show that on November 6, 1996, the Appellant suffered an acute myocardial infarction in the anterior septal region.  On November 21, 1996, he was admitted to Walter Reed Army Medical Center with a diagnosis of a non q-wave myocardial infarction with left anterior descending artery dissection.  He underwent four stent placements in his left anterior descending coronary artery and was discharged from inpatient treatment on November 29, 1996 with a diagnoses of a left anterior descending dissection and coronary artery disease.  His final diagnoses on January 15, 1997 was new obstructive or non obstructive coronary artery disease status-post stents of his left anterior descending coronary artery and status-post anterior dissection.  

A post-service treatment record dated in October 2004 showed a current diagnosis of coronary arteriosclerosis of unspecified type of vessel, native or graft.  Thus, the Board finds that the Appellant has a current disability for purposes of establishing service connection.  

Given that the Appellant suffered an atherosclerotic myocardial infarction within one year of his discharge from qualifying active service, service connection may be warranted for that condition on a presumptive basis if it manifested to a compensable degree within one year of the Veteran's discharge from qualifying active service in August 1996.  Under Diagnostic Code 7006, a 100 percent evaluation is warranted for three months following a myocardial infarction, documented by laboratory testing.  Thus, the Board finds that arteriosclerotic heart disease was present to a compensable degree within one year following his discharge from qualifying active service in August 2006.  As such, service connection is warranted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  


ORDER

Entitlement to service connection for arteriosclerotic heart disease is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


